Citation Nr: 1310284	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from June 1963 to September 1966.  

This bilateral hearing loss and tinnitus matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Muskogee, Oklahoma, which, in relevant part denied the claims.  The PTSD rating comes to the Board on appeal from a September 2010 rating decision which granted service connection and assigned an initial 50 percent rating.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Total disability rating due to individual unemployability (TDIU), which is a form of extraschedular rating, is potentially an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A September 2008 psychological examination report indicates that the Veteran was probably unemployable due to his service-connected PTSD, which raises an informal claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO has not conducted development on the issue of TDIU or considered TDIU in the first instance.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  The Board will remand that portion of the initial rating claim for appropriate action by the RO.  

The issues of service connection for bilateral hearing loss and tinnitus and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's service-connected PTSD with major depressive and panic disorders symptoms are shown to be moderate in nature and more nearly approximate occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships. 

2.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated at any time of the initial rating period.

3.  Throughout the initial rating period, the schedular rating for the Veteran's PTSD with major depressive and panic disorders has been adequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD with major depressive and panic disorders are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no prejudice from absent notice or need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003. 

The filing of a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial ratings) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination in August 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

Increased Ratings Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

The Veteran's service-connected PTSD with major depressive and panic disorders is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

Initial Rating for PTSD

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD with major depressive and panic disorders.  In his September 2010 Notice of Disagreement he characterized his impairment as "total."  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Board has reviewed the Veteran's statements in connection with this claim.  Although his September 2010 statement characterized his impairment due to his service-connected disability as "total," the Veteran has provided only very limited descriptions of his symptoms in November 2008 and October 2009.  

In a November 2008 stressor statement submission, the Veteran mentioned being on Zoloft since 2004, a Dr. C. recommending therapy, that he had nightmares and would wake up feeling ill from them.  He also mentioned that he got angry easily and had been married six times.  A separate November 2008 statement only mentioned anger, high blood pressure, panic attacks and being sick at his stomach.  

The Veteran underwent a private psychological evaluation in September 2008.  The Veteran reported that his wives told him that he is volatile and hostile.  He denied having hobbies or personal interests.  He reporting being depressed, irritable, anxious, angry, and that he was emotionally numb.  The Veteran reported frequent nightmares and night sweats.  He endorsed memory problems, forgetting people's names and having difficulty completing tasks.  The Veteran reported suicidal ideation on occasion, but denied any attempts.  The Veteran denied having friends or hobbies, and stated he has trouble remembering and feels cut off from other people.  He reported that he was moody or angry for no reason and that he was nervous and jumpy.  The psychologist administered standardized testing which was positive for PTSD.  The problem checklist indicated social problems with feeling like he is being criticized by others, feeling uncomfortable in social settings, suspicion of others, not having close friends and feeling very uncomfortable when talking to people.  The Veteran's scores were significant for depression, insomnia, anxiety and suicidal ideation.  The Veteran's MMPI-II scores were of dubious validity.  The Veteran was found to be experiencing moderate to severe emotional distress characterized by dysphoria and agitation.  The Veteran had concentration and memory difficulties.  He was easily distractible and confused.  The Veteran lacked self-confidence and may feel as if things are not real and that there is something wrong with how his mind is functioning.  He had a great deal of difficulty handling stress and may exhibit increased symptoms in response to stress.  The psychologist noted that the Veteran was unemployed and that he was probably unemployable in his current state.  The psychologist assigned a GAF score of 40.  

An October 2009 statement from the Veteran describes his stressors again, but mentions that he has trouble trusting men due to a sexual assault and that he had significant conflict with his family, both his various wives and his brother and sister.  He reported that he did not want to be around people and did not even want to go to restaurants to eat due to too many people.

The Veteran's wife submitted an April 2010 statement to his congressman which was forwarded to VA.  In it, she reports that he became more irritable as he was forced to remember things by the adjudication process.  She reported that he did not like crowds and loud noises, did not have friends and did not want to be around people.  He had nightmares, no patience, and was very verbal while driving.  She reported that he was taking a PTSD class once a week.  He wanted to enroll in a five day a week program but the distance from home to the class was too great.  

The Veteran's VA treatment records show compliance with medication without abnormal behavior or treatment for psychiatric symptoms until 2010.  The Veteran appears for his appointments alone and on time.  He fills his own prescriptions.  A May 2009 primary care note indicated that the Veteran denied memory loss, mood changes, insomnia, sadness, and irritability.  A January 2010 primary care encounter note indicates that he denied memory loss, insomnia, mood changes, sadness and irritability.  He did report nightmares from Vietnam.  

January, February and July 2010 notes indicate that he took a class "Adjustment to Trauma" through the psychology service.  The first note from January 2010 shows that the veterans in the class were alert and oriented without suicidal or homicidal ideation, intention or plan.  The veterans were attentive to the presentation, affect was anxious.  

The Veteran was seen for an August 2010 psychology appointment after he applied for a PTSD treatment program.  The Veteran reported symptoms of a bad attitude, quick temper, closed emotions, nightmares three to four times a week, intrusive thoughts and flashbacks.  The Veteran was casually dressed and somewhat unkempt, arriving on time. He appeared depressed with a flat affect.  He engages in the session easily and spoke openly.  He had adequate insight and motivation.  His judgment was good.  He did not have current suicidal or homicidal intent or ideation.  His thought processes were clear and coherent.  

The Veteran underwent an August 2010 VA examination in association with this claim.  The Veteran reported that he had flashbacks, intrusive thoughts, difficulty sleeping, nightmares, problems concentrating, difficulty with his memory, being easily startled, avoiding activities, irritability, anger, inability to remember important aspects of things, intense physical reaction, sense of limited future, guilt and difficulty trusting people.  The Veteran reported his symptoms as subjectively severe, constant, continuous or ongoing.  The Veteran indicates that the symptoms affect his total daily functioning which result in him having difficulty in social settings, controlling his anger, and irritability.  The Veteran reported that he took 30 minutes to fall asleep, waking frequently in the night and sleeping only four hours a night, with nightmares four out of seven nights.  The Veteran did not have a history of violent behavior or suicide attempts.  The Veteran had good response to medication and had not received psychotherapy in the previous year, been hospitalized, or made emergency room visits.  The Veteran reported that he had a good relationship with his parents, but both had passed.  He claimed adequate relationships with his siblings.  He reported that his current, seventh marriage was rocky.  He reported four sons and described his relationships with them as distant.  The Veteran has not had legal problems after service.  He did not continue his education after service.  The Veteran reported working in construction for twenty years, as a building inspector for two years, and as a truck driver for one year.  He described relationships with his supervisors and colleagues as fair at these jobs.  

On mental status examination, the Veteran was found to be a reliable historian.  Orientation was within normal limits.  Appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the exam.  His affect and mood showed a disturbance of motivation and mood.  He had little drive or motivation to participate in activities he once enjoyed.  Communication, speech, and concentration were within normal limits.  The Veteran had panic attacks more than once a week.  He did not have suspiciousness.  He did not report a history of delusions or hallucinations.  At the examination no delusion or hallucination observed.  Obsessive-compulsive behavior was absent.  His thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought and judgment was not impaired.  His abstract thinking was normal.  His memory was within normal limits.  Suicidal and homicidal ideation was absent.  The examiner assigned a GAF score of 42.  

The Board further finds that at no time during the rating period has the Veteran's PTSD with depression and panic disorders symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas, as required for a higher disability rating of 70 percent under Diagnostic Code 9411.  The evidence does not demonstrate for any period 70 percent symptomatology such as obsessional rituals, intermittently illogical, obscure, or irrelevant speech, or spatial disorientation.  He appeared unkempt at a single psychology encounter, but the remaining record does not support a finding of neglect of personal appearance or hygiene.  The Veteran has endorsed continuous depression but continues to function independently, appropriately, and effectively.  The Veteran has also endorsed forgetfulness for names and tasks, but has been repeatedly found to have an intact memory.  The Veteran has a history of appearing for his VA treatment appointments on time and alone.  The Board finds that the depression does not rise to the level of the criteria for a 70 percent rating.  The Veteran had suicidal ideation once, at the September 2008 psychological examination.  It is not found elsewhere.  The Veteran did not have any homicidal ideation or any history of violent behavior.  Additionally, the Veteran does not have legal, financial, employment problems at the present time.  His interactions with VA staff have been appropriate.  When describing his employment history during the August 2010 VA examination, he indicated that he had worked in construction for twenty years after service and that he had worked as a truck driver for one year.  He stated that he had not worked since 2005 when his back "went out" and that he was presently on disability.  Absent any showing of the other criteria for a 70 percent evaluation, the evidence of a history of suicidal ideation in this case is insufficient to support such an evaluation.  See 38 C.F.R. § 4.126(a). 

Extraschedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD with depression and panic disorders has manifested difficulty sleeping, anxiety, flat affect, a past history of suicide attempts, some difficulty maintaining social relationships and a tendency to isolate.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  In addition, the GAF score is incorporated as part of the schedular rating criteria as it tended to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  While there does appear to be some stabilization of the Veteran's symptomatology during the course of the appeal, as reflected in the Veteran's June 2008 VA examination, the Board finds that the evidence also reflects that the disability level during the entire course of the appeal has consistently more closely approximated the criteria for a 50 percent evaluation than that for a 70 percent evaluation.  See 38 C.F.R. § 4.7.  Similarly, the Board finds that the assigned schedular evaluation is adequate during the entire course of the appeal and that referral for extraschedular consideration is not warranted for any portion of the appeal period.  Given the facts in this case, the Board finds that the Veteran's depression is appropriately rated as 50 percent disabling, and no higher, for the entire initial rating period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 50 percent for depression is denied.


REMAND

The Board must remand the bilateral hearing loss and tinnitus claims for provision of a VA examination in accordance with the duty to assist.  The Board must remand the TDIU issue for initial development.  

Bilateral Hearing Loss and Tinnitus

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran's medical records contain an August 2009 audiology report indicating a current diagnosis of bilateral hearing loss and tinnitus.  In his stressor statements accompanying his PTSD claim, the Veteran has alleged that, while serving aboard the U.S.S. Bayfield, he accompanied landing craft that came under fire and returning fire in Vietnam.  During his August 2010 VA examination for his psychiatric disability, he indicated that he has had hearing loss and tinnitus since service.  He was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

TDIU

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2012).  The RO has not developed this theory of entitlement in the first instance.  The Board remands to ensure due process.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU and conduct any necessary development.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination to determine whether either his bilateral hearing loss or tinnitus disorder is as likely as not etiologically related to the in-service noise exposure, to include as a crewman aboard the Bayfield and while accompanying landing craft coming under fire and returning fire.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


